Citation Nr: 1450900	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to July 1943.  He died in May 2007, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

The Board remanded the instant claim in April 2014 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in May 2007 of bowel obstruction (cause unknown), hypotension, and renal failure 

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 70 percent disabling and residuals, frozen feet, 30 percent disabling, resulting in a combined rating of 80 percent.  He was also provided a total rating based upon individual unemployability (TDIU), effective January 2003.   

3.  The most persuasive, probative, credible, and competent evidence fails to demonstrate that the cause of death listed on the Veteran's death certificate was incurred in or related to his military service, or manifested to a compensable degree within one year thereof, or that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

 Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
 
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant was notified in an October 2007 letter of what was partially necessary to support a DIC claim.  However, sufficient notice of the VCAA pursuant to Hupp was not provided.  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

Here, as identified in its April 2014 remand, the Board determined that the appellant was not provided sufficient VCAA duty to notify.  The Board observed that the elements of Hupp had not been met, as the appellant was not informed of the conditions for which the Veteran was service-connected, nor was she informed of the of information to substantiate the claim based on conditions not yet service connected.  The RO was directed to issue a letter/notice that corrected these deficiencies.  

A corrective letter was sent to the appellant in June 2014.  This letter identified the Veteran's service-connected disabilities and explained what evidence was necessary to establish a claim pursuant to Hupp.  

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjudicated in an October 2014 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The representative, however, has also raised concerns regarding the inadequacy of the March 2014 RO letter transferring the record to the Board.  Although the representative indicates that the appellant was not advised of her rights to submit additional evidence or change representatives pursuant to 38 C.F.R. § 20.1304, the representative himself indicates that these rights were alluded to in the March 2014 letter from the Board.  The appellant is also adequately represented by the representative, who has waived providing any additional evidence to the Board, and has requested immediate adjudication of the claim.  Further, the appellant was given additional notice of her 38 C.F.R. § 20.1304 rights by the Board in an October 2014 letter to the appellant.  Therefore, the Board finds that the appellant was adequately notified of these rights and has had ample opportunity to exercise these rights prior to final adjudication of this claim by the Board.  The Board finds no prejudice to the appellant with respect to the lack of any notice provided in connection with this claim.  

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination or opinion when necessary.  See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2014).

 After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All known available evidence and information has been collected.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A medical opinion was provided in connection with this claim in September 2014.  The Board finds that the VA opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue on appeal has been met.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

There remains no known evidence which might substantiate the claim but which has not been sought or collected for review.   

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




Service Connection for the Cause of the Veteran's Death

 In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

In those cases, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2014).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

If at least one of the diseases deemed chronic for VA purposes, to include nephritis, becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no inservice record of the disorder.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In this case, the Veteran died in May 2007.  According to his death certificate, the cause of his death was bowel obstruction, hypotension, and renal failure.  The death certificate does not indicate that an autopsy was performed.  At the time of his death, the Veteran was service connected for PTSD and frozen feet.  The combined rating was 80 percent.  He also was found unemployable due to his service-connected disabilities.  

Service treatment records (STRs) do not reflect treatment or diagnoses related to any bowel obstruction or nephritis.  The evidence of record does not show that the Veteran had nephritis within one year of service discharge.  Put another way, there is no evidence of nephritis or any renal failure.   

At the outset, it is important to note that the appellant does not claim that the Veteran had renal failure, hypotension or bowel obstruction in service or within one year thereof and that this caused his death.  She primarily maintains that the times and circumstances associated with the Veteran's service materially contributed to his death.  The appellant was not clear as to what circumstances were contributory to the Veteran's death, but she did request that an independent medical opinion be provided by VA as to the cause of the Veteran's death.  

In September 2014, an independent medical opinion was provided by VA as to the etiology of the Veteran's death.  

The VA independent medical examiner, who reviewed the Veteran's claims folder, VBMS e-file, and CAPRI, and the current medical literature, stated that the Veteran had severe complications of long-standing diabetes mellitus to include end-stage renal failure (nephropathy), requiring hemodialysis, bilateral below the knee amputations, secondary to peripheral and atherosclerotic vascular disease, cardiovascular disease, and hypertension.  The immediate cause of death was documented as bowel obstruction, hypotension, and renal failure.  It was noted that the Veteran developed bradycardia, which continued for approximately an hour and that he eventually expired.  Medically, gallstone ileus was noted to account for about 1 percent to 4 percent of all bowel obstruction cases.  This complication of cholelithiasis is more common in the elderly, most patients presenting in the seventh or eighth decades of life.  The examiner noted that it is at least as likely as not that bowel obstruction in the elderly is caused by and related to a mechanical obstruction of the intestines by the physical presence of gallstones.  The medical literature, according to the medical examiner, was silent as to a nexus between PTSD, frostbite, and the development of bowel obstruction from gallstone ileus.  The events associated with the complications of bowel obstruction with gallstone ileus resulted in a physiological cascade of events to include hypotension and renal failure.  Thus, the examiner concluded that the cause of death, bowel obstruction, with gallstone ileus, hypotension, renal failure, and bradycardia were less likely than not related to, caused by, and/or aggravated by the Veteran's service-connected PTSD and/or frostbite.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of a person's testimony, it does not affect competency to testify).  

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). ).

In this case, the appellant is competent to report the Veteran's symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds the appellant's statements on the etiology of the Veteran's the cause of his death (times and circumstances associated with service), do not address the Veteran's symptoms and are therefore lacking in competency in this regard.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  "Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the appellant is not competent to provide testimony regarding the etiology of the Veteran's bowel obstruction and renal failure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (sometimes the layperson will be considered competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Because bowel obstruction and renal failure are diagnosed by unique and readily identifiable features, neither involves a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's bowel obstruction and renal failure is found to lack competency in this respect.  As such, the Board finds the statements have little probative value in determining whether the Veteran's cause of death is related to service.  No medical evidence has related the Veteran's service-connected PTSD and/or frostbite to his severe diabetes mellitus, his bowel obstruction and his subsequent renal failure.  

The appellant has also not presented or identified any medical evidence refuting the 2014 independent examiner's unfavorable conclusions.  Her lay statements, indicating the times and circumstances of the Veteran's service caused his death, are clearly outweighed by the September 2014 VA professional opinion.  That opinion included a review of the record, CAPRI review, and a review of the medical literature to substantiate the examiner's findings, and a rationale for the findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Clearly, the medical opinion of a physician outweighs that of the appellant.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


